DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This first non-final action is in response to applicant’s Response to Election/Restriction Requirement of 11/30/2021.
Claims 1-15 are currently pending and claims 8-15 have been withdrawn.  Claims 1-7 have been examined herein. 
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 11/30/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "locating the at least one position capture device outside the raised floor" in the final line of the claim.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (EP 2284636 A2). 	Regarding claim 1, Smith discloses a method for operating a track guidance system including at least one floor element, comprising (A plurality of tiles 2 assembled into a flooring assembly is disclosed. A guidance strip 10 forms a track to be followed by an automatic guided vehicle (AGV) and marker tags such as radio frequency identification (RFID) tags 8 are disposed at points along the track to provide information usable for guiding an AGV moving along the track. – See at least abstract and Fig. 3):  	planning at least one movement of at least one object on the at least one floor element (According to an aspect of the present invention, there is provided a floor tile comprising guidance means arranged to provide information to a sensor means of an automatic guided vehicle moveable over the tile, the information usable to guide the movement of said automatic guided vehicle, wherein the guidance means comprises: a guidance strip that is arranged to be followed by an automatic guided vehicle; and at least one marker tag arranged to provide routing information and/or instructions to perform a task to an automatic guided vehicle moving over said tile. – See at least column 2, paragraph [0010], lines 23-28);  	transmitting at least one control signal (The guidance means may also comprise a marker tag 8. The marker tag 8 may be an RFID tag, reflective dot or magnetic dot that is arranged to provide routing information and/or instructions to perform a task to an automatic guided vehicle moving over the tile. Consequently, suitable sensor means (not shown) is provided on the AGV that is arranged to interact with the marker tag. The marker tags can incorporate a station number and zone number along with specific instruction codes that identify what an AGV should do on reading a code, for example stop and wait for a start signal from an operator, stop and wait for a start signal from a robot, alter speed to a specific value etc. – See at least column 8, paragraph [0057], lines 7-19);  	and carrying out the planned at least one movement of the least one object with the aid of an activatable marking on the at least one floor element based upon the at least one control signal (The guidance means may also comprise a marker tag 8. The marker tag 8 may be an RFID tag, reflective dot or magnetic dot that is arranged to provide routing information and/or instructions to perform a task to an automatic guided vehicle moving over the tile. Consequently, suitable sensor means (not shown) is provided on the AGV that is arranged to interact with the marker tag. The marker tags can incorporate a station number and zone number along with specific instruction codes that identify what an AGV should do on reading a code, for example stop and wait for a start signal from an operator, stop and wait for a start signal from a robot, alter speed to a specific value etc. … In the case of a passive RFID tag, the AGV 32 passing over the tile comprises an RFID tag reader (not shown) which transmits electromagnetic radiation to excite the RFID tag. In response to excitation, the RFID tag 8 transmits coded information which is usable to guide the movement of the AGV. – See at least column 8, paragraphs [0057-0058], lines 7-25). 	Regarding claim 5, Smith discloses using the activatable marking to transmit the at least one control signal, wherein the activatable marking comprises a matrix of activatable marking elements or a linear code of activatable marking elements (The guidance means may also comprise a marker tag 8. The marker tag 8 may be an RFID tag, reflective dot or magnetic dot that is arranged to provide routing information and/or instructions to perform a task to an automatic guided vehicle moving over the tile. Consequently, suitable sensor means (not shown) is provided on the AGV that is arranged to interact with the marker tag. The marker tags can incorporate a station number and zone number along with specific instruction codes that identify what an AGV should do on reading a code, for example stop and wait for a start signal from an operator, stop and wait for a start signal from a robot, alter speed to a specific value etc. … In the case of a passive RFID tag, the AGV 32 passing over the tile comprises an RFID tag reader (not shown) which transmits electromagnetic radiation to excite the RFID tag. In response to excitation, the RFID tag 8 transmits coded information which is usable to guide the movement of the AGV. – See at least column 8, paragraphs [0057-0058], lines 7-25). 	Regarding claim 6, Smith discloses coding the at least one control signal using the activatable marking elements (The guidance means may also comprise a marker tag 8. The marker tag 8 may be an RFID tag, reflective dot or magnetic dot that is arranged to provide routing information and/or instructions to perform a task to an automatic guided vehicle moving over the tile. Consequently, suitable sensor means (not shown) is provided on the AGV that is arranged to interact with the marker tag. The marker tags can incorporate a station number and zone number along with specific instruction codes that identify what an AGV should do on reading a code, for example stop and wait for a start signal from an operator, stop and wait for a start signal from a robot, alter speed to a specific value etc. … In the case of a passive RFID tag, the AGV 32 passing over the tile comprises an RFID tag reader (not shown) which transmits electromagnetic radiation to excite the RFID tag. In response to excitation, the RFID tag 8 transmits coded information which is usable to guide the movement of the AGV. – See at least column 8, paragraphs [0057-0058], lines 7-25). 	Regarding claim 7, Smith discloses the at least one control signal is coded using at least one parameter selected from the group consisting of (The guidance means may also comprise a marker tag 8. The marker tag 8 may be an RFID tag, reflective dot or magnetic dot that is arranged to provide routing information and/or instructions to perform a task to an automatic guided vehicle moving over the tile. Consequently, suitable sensor means (not shown) is provided on the AGV that is arranged to interact with the marker tag. The marker tags can incorporate a station number and zone number along with specific instruction codes that identify what an AGV should do on reading a code, for example stop and wait for a start signal from an operator, stop and wait for a start signal from a robot, alter speed to a specific value etc. … In the case of a passive RFID tag, the AGV 32 passing over the tile comprises an RFID tag reader (not shown) which transmits electromagnetic radiation to excite the RFID tag. In response to excitation, the RFID tag 8 transmits coded information which is usable to guide the movement of the AGV. – See at least column 8, paragraphs [0057-0058], lines 7-25):  	a color of an optical marking element;  	a flashing frequency/sequence of an optical marking element;  	and a brightness of an optical marking element (At least one said marker tag may comprise a reflective or magnetic dot.– See at least Column 3, paragraph [0020], lines 18-19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wand et. al (US 4940925 A). 	Regarding claim 2, Smith does not disclose capturing a position of the at least one object on the at least one floor element before planning the at least one movement A visual navigation system provides absolute position information to multiple automatically guided vehicles (AGVs) such as mobile robots. The beacon-equipped AGVs emit light visible to overhead television cameras. The beacons are arranged and controlled so that the vision systems can acquire, measure, and report the locations of multiple AGVs. The system controller incorporates a programmable "factory map", or knowledge base, of allowable paths of travel for the AGVs, which navigate by dead reckoning with periodic position updates from the visual navigation system. … Once a target AGV's position is known (refer now to FIG. 28) at 241, the visual navigation system applies a figure of merit depending upon whether the position is certain 242. As described earlier, setting the figure of merit to "00" 243 indicates this position is certain. Setting 244 the figure of merit to a chord number (the valid numbers are 11-16) informs the AGV that this position is an arbitrary choice of one of two candidates FIG. 20 at 179; hence, the AGV's on-board controller must readjust its position reference based on its position history and the chord number. FIG. 35 illustrates the case where an AGV's orientation may be described by either of two possible positions for a third light. The chord formed between lights 1 and 2 is known, but no third light is visible. The visual navigation system therefore "knows" the two candidate positions (CAND1, CAND2) for the extrapolated third light. The AGV's on-board controller must determine which of the two candidates is best. … Position history is an AGV's record of its position and orientation, stored in a memory unit aboard the AGV. When the visual navigation system reports an "uncertain" position to an AGV, there are two possibilities: either the position is right or it is wrong. In the case where a position update is uncertain because the visual navigation system was forced to base its position update on a single chord, there are two possibilities: either the travel angle matches the previous travel angle (within a small tolerance), or the travel angle is off by about 180 degrees. It is the AGV's on-board controller, not the visual navigation system, which decides whether a position reported as "uncertain" is used. – See at least abstract and column 25, lines 8-48, and Figs. 20 and 35). 	It would be obvious for one of ordinary skill in the art before the effective filing date to incorporate the position tracking and updating technology of Wand with the track guidance system disclosed in Smith because they are both directed to the control of automatic guided vehicles (AGVs). Doing so would allow the tracking system to more reliably guide the vehicle along the track and perform its designed tasks. 	Regarding claim 3, Smith does not disclose capturing the position of the at least one object using at least one position capture device of the at least one floor element. 	However, Wand teaches capturing the position of the at least one object using at least one position capture device of the at least one floor element (A visual navigation system provides absolute position information to multiple automatically guided vehicles (AGVs) such as mobile robots. The beacon-equipped AGVs emit light visible to overhead television cameras. The beacons are arranged and controlled so that the vision systems can acquire, measure, and report the locations of multiple AGVs. The system controller incorporates a programmable "factory map", or knowledge base, of allowable paths of travel for the AGVs, which navigate by dead reckoning with periodic position updates from the visual navigation system. … Once a target AGV's position is known (refer now to FIG. 28) at 241, the visual navigation system applies a figure of merit depending upon whether the position is certain 242. As described earlier, setting the figure of merit to "00" 243 indicates this position is certain. Setting 244 the figure of merit to a chord number (the valid numbers are 11-16) informs the AGV that this position is an arbitrary choice of one of two candidates FIG. 20 at 179; hence, the AGV's on-board controller must readjust its position reference based on its position history and the chord number. FIG. 35 illustrates the case where an AGV's orientation may be described by either of two possible positions for a third light. The chord formed between lights 1 and 2 is known, but no third light is visible. The visual navigation system therefore "knows" the two candidate positions (CAND1, CAND2) for the extrapolated third light. The AGV's on-board controller must determine which of the two candidates is best. … Position history is an AGV's record of its position and orientation, stored in a memory unit aboard the AGV. When the visual navigation system reports an "uncertain" position to an AGV, there are two possibilities: either the position is right or it is wrong. In the case where a position update is uncertain because the visual navigation system was forced to base its position update on a single chord, there are two possibilities: either the travel angle matches the previous travel angle (within a small tolerance), or the travel angle is off by about 180 degrees. It is the AGV's on-board controller, not the visual navigation system, which decides whether a position reported as "uncertain" is used. – See at least abstract and column 25, lines 8-48, and Figs. 20 and 35). 	It would be obvious for one of ordinary skill in the art before the effective filing date to incorporate the position tracking and updating technology of Wand with the track guidance system disclosed in Smith because they are both directed to the control of automatic guided vehicles (AGVs). Doing so would allow the tracking system to more reliably guide the vehicle along the track and perform its designed tasks.  	Regarding claim 4, Smith does not disclose locating the at least one position capture device outside the raised floor. 	However, Wand teaches locating the at least one position capture device outside the raised floor (A visual navigation system provides absolute position information to multiple automatically guided vehicles (AGVs) such as mobile robots. The beacon-equipped AGVs emit light visible to overhead television cameras. The beacons are arranged and controlled so that the vision systems can acquire, measure, and report the locations of multiple AGVs. The system controller incorporates a programmable "factory map", or knowledge base, of allowable paths of travel for the AGVs, which navigate by dead reckoning with periodic position updates from the visual navigation system. … Once a target AGV's position is known (refer now to FIG. 28) at 241, the visual navigation system applies a figure of merit depending upon whether the position is certain 242. As described earlier, setting the figure of merit to "00" 243 indicates this position is certain. Setting 244 the figure of merit to a chord number (the valid numbers are 11-16) informs the AGV that this position is an arbitrary choice of one of two candidates FIG. 20 at 179; hence, the AGV's on-board controller must readjust its position reference based on its position history and the chord number. FIG. 35 illustrates the case where an AGV's orientation may be described by either of two possible positions for a third light. The chord formed between lights 1 and 2 is known, but no third light is visible. The visual navigation system therefore "knows" the two candidate positions (CAND1, CAND2) for the extrapolated third light. The AGV's on-board controller must determine which of the two candidates is best. … Position history is an AGV's record of its position and orientation, stored in a memory unit aboard the AGV. When the visual navigation system reports an "uncertain" position to an AGV, there are two possibilities: either the position is right or it is wrong. In the case where a position update is uncertain because the visual navigation system was forced to base its position update on a single chord, there are two possibilities: either the travel angle matches the previous travel angle (within a small tolerance), or the travel angle is off by about 180 degrees. It is the AGV's on-board controller, not the visual navigation system, which decides whether a position reported as "uncertain" is used. – See at least abstract and column 25, lines 8-48, and Figs. 20 and 35). 	It would be obvious for one of ordinary skill in the art before the effective filing date to incorporate the position tracking and updating technology of Wand with the track guidance system disclosed in Smith because they are both directed to the control of automatic guided vehicles (AGVs). Doing so would allow the tracking system to more reliably guide the vehicle along the track and perform its designed tasks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Niranjayan et. al (US 10477355 B1) discloses a smart floor capable to following a user as it travels across its surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666